    Case: 1:20-cv-03276 Document #: 38 Filed: 08/05/21 Page 1 of 1 PageID #:244




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 AMBASSADOR ANIMAL HOSPITAL,
 LTD. and OAK PARK ANIMAL
 HOSPITAL, LTD.
                                                    No. 1:20-cv-03276
                Plaintiffs,

        v.                                          Judge John F. Kness

 ROADRUNNER PHARMACY, INC, and
 COVETRUS, INC.

                Defendants.


                               STIPULATION OF DISMISSAL

       Pursuant to Fed R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs AMBASSADOR ANIMAL

HOSPITAL, LTD. and OAK PARK ANIMAL HOSPITAL, LTD. and Defendants

ROADRUNNER PHARMACY, INC. and COVETRUS, INC., through their undersigned

attorneys, hereby stipulate to the dismissal of this action without prejudice, each side to bear its

own costs.



 Dated: July 20, 2020                              Respectfully submitted,

 By: /s/ Phillip A. Bock                           By: /s/ Bart T. Murphy (with permission)

 Phillip A. Bock                                   Bart T. Murphy
 BOCK HATCH & OPPENHEIM, LLC                       ICE MILLER LLP
 134 North La Salle St, Suite 1000                 2300 Cabot Dr., Suite 455
 Chicago, Illinois 60602                           Lisle, IL 60532
 Telephone: 312-658-5501                           Tel: 630-955-6392
 phil@classlawyers.com                             bart.murphy@icemiller.com

 Counsel for Plaintiffs                            Counsel for Defendants
